Citation Nr: 1826088	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-28 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a balance impairment disability. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to March 1990, from May 2003 to January 2004, and from January 2007 to June 2007, with additional service in the Army National Guard and Army Reserve. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a June 2016 hearing before the Board.  A transcript is of record.  

The Veteran's claims of entitlement to service connection for a bilateral hearing loss disability, tinnitus, and residuals of a chest injury were granted by the RO following the Board's October 2016 remand of this case.  These issues are no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The Board also notes that the Veteran submitted an opt-in election form for participation in the Rapid Appeals Modernization Program (RAMP). As the Veteran's appeal was certified to the Board prior to receipt of this form, it is no longer eligible for participation in the RAMP program.


FINDINGS OF FACT

The medical evidence of record does not indicate that the Veteran suffers from a balance impairment disability manifested by dizzy spells and lightheadedness.


CONCLUSION OF LAW

The criteria for entitlement to service connection a balance impairment disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim. Under 38 U.S.C. § 5103 (a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  VA has notified the Veteran of the type of information and evidence required to substantiate his claim.

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. See 38 U.S.C § 5103A (a), (b) and (c). The RO has obtained many of the Veteran's service treatment records and VA medical records.  The RO has attempted to obtain the Veteran's full service treatment records and VA medical records.  Formal findings submitted in March 2013 and May 2017 indicate that service treatment records generated during the Veteran's final period of service are unavailable for review.  A March 2018 Report of General Information indicates that VA treatment records generated between January 1990 and April 1997 are also unavailable for review, though the report notes that the Veteran registered at the Phoenix, Arizona, VA Medical Center in June 1993. 

The Board will adjudicate the Veteran's claim without the benefit of his full service treatment records and VA medical records, mindful of a heightened duty to consider the applicability of the benefit of the doubt doctrine.  The Board notes that the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The Board also finds that the RO has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Turing to the matter at hand, the Veteran states that he suffers from a balance impairment disability manifested by dizzy spells and lightheadedness as a result of his active service.  

Generally, direct service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or cause when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

An October 1989 service treatment record indicates that the Veteran suffered from dizziness, fever, and a sore throat.  A February 1990 Report of Medical history notes that the Veteran did not report "[d]izziness or fainting spells[.]"  A contemporaneous Report of Medical Examination upon separation did not note the Veteran as suffering from a balance impairment disability manifested by dizziness, or a related disability.  

A September 2000 Report of Medical Examination does not note the Veteran as suffering from a balance impairment disability manifested by dizziness, or a related disability, nor does a contemporaneous Report of Medical History.  A May 2003 Pre-Deployment Health Assessment indicates that the Veteran denied suffering from "any medical or dental problems[.]'  A December 2003 Post-Deployment Health Assessment indicates that the Veteran did not report dizziness, fainting, or light headedness.  An August 2004 service treatment record indicates that the Veteran experienced an episode of fatigue, with nausea, while working in the kitchen.  The Veteran was treated with oxygen and IV fluids.  A contemporaneous statement provided by the Veteran noted that he experienced dizziness, lightheadedness, and nausea, while cooking on a "MKT Field Kitchen."  The Veteran also stated that he suffered from these symptoms for a week, and that he requested medical attention because he began to experience "continued" loss of balance and dizziness.  A May 2005 Report of Medical History indicates that the Veteran did not suffer from "[d]izziness or fainting spells[.]"  A contemporaneous Report of Medical Examination did not note the Veteran as suffering from a balance impairment disability manifested by dizziness, or a related disability, and indicates that the Veteran did not suffer from "problems" secondary to the above described August 2004 episodes of dizziness.  August 2006 and January 2007 Annual Medical Certificates did not list the Veteran as receiving treatment for a balance impairment disability manifested by dizziness, or a related disability, and described the Veteran as "fully fit."  

A May 2007 VA treatment record notes that the Veteran did not suffer from dizziness or syncope.  A January 2009 VA treatment record indicates that the Veteran reported "dizzy spells" that occurred "while working long hours and forgetting to eat or drink[,]" though the Veteran denied syncope in conjunction with the "dizzy spells."  The record does not indicate that the Veteran was diagnosed with a disability related to the "dizzy spells," or that he was treated for these spells.  May 2010, March 2013, and February 2014 VA treatment records indicate that the Veteran denied dizziness or syncope.  An August 2016 VA treatment record indicates that the Veteran denied dizziness, syncope, and vertigo.  

During a June 2016 hearing before the Board, the Veteran reported that he suffered from dizziness "off and on" since separation from active duty service in 1990.  

During a June 2017 VA examination, the Veteran reported that he suffered from dizziness "close to mid-day or when he goes to bed[,]" and while working.  The also Veteran reported that he called in sick six to seven time during the year prior to the examination due to "dizziness episodes."  Testing revealed that the Veteran did not suffer from "vertigo or nystagmus[.]"  The author of a contemporaneous examination report opined that the Veteran did not suffer from a balance impairment disability manifested by dizziness, or a related disability, as a result of his service.  The examiner stated that "although the [V]eteran reports symptoms consistent with vertigo, there is no evidence of vertigo based on normal physical examination[,]" and noted that review of the Veteran's medical records did not reveal evidence of the Veteran suffering from "residual after effects from his 2004 diesel fume exposure event."  

The Board finds that the preponderance of the above evidence demonstrates that the Veteran does not suffer from a current balance impairment disability manifested by dizziness, or a related disability, that is linked to his service.  

The Veteran's service treatment records do not note the Veteran as suffering from chronic dizziness or a related disability during his various periods of service.  Moreover, the Veteran repeatedly denied suffering from chronic dizziness or a related disability during his service.  A January 2009 VA treatment record indicates that the Veteran reported "dizzy spells" that occurred "while working long hours and forgetting to eat or drink."  This treatment record, as well as the remaining medical evidence of record, does not indicate that the Veteran suffered from a balance impairment disability manifested by dizziness, or a related disability.  Moreover, the evidence of record does not indicate that the Veteran's reported "dizzy spells" are the result of a disability, or that they are, in and of themselves, a disability for which the Veteran is entitled to service connection. 

The Board notes the Veteran's statements that he has a current disability characterized by dizzy spells and lightheadedness, and recognizes that lay witnesses may, in some circumstances, offer competent opinions as to the nature and cause of their disabilities.  See Davidson, 581 F.3d at 1316 (the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  While the Veteran is competent to provide lay descriptions of symptoms, such as dizziness, he is not competent to determine whether these symptoms constitute a residual disability of an event that occurred during his service.  A medical opinion as to the nature and cause of a complex and nebulous disability requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a complex disorder). 

In absence of a demonstrated current disability linked to the Veteran's service, the Veteran's claim of entitlement to service connection for a balance impairment disability must be denied.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden v, 381 F.3d at 1166-67.


ORDER

Service connection for a balance impairment disability manifested by dizziness is denied.




____________________________________________
M.H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


